 Case 8:19-cv-02872-JSM-SPF Document 1 Filed 11/21/19 Page 1 of 13 PageID 1



                        IN THE MIDDLE DISTRICT OF FLORIDA
                           UNITED STATES DISTRICT COURT
                                  TAMPA DIVISION

LAURIA KNIGHT,

        Plaintiff,

vs.                                                   CASE NO.: _______________________

ALLEGIANT AIR LLC,
a Foreign Limited Liability Company,

      Defendant.
___________________________________/

                                          COMPLAINT

        Plaintiff, LAURIA KNIGHT, by and through her undersigned attorneys, hereby sues the

Defendant, ALLEGIANT AIR LLC, a foreign limited liability company and alleges as follows:

                                JURISDICTION AND VENUE

        1.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

        2.     Venue lies within the United States District Court for the Middle District of Florida,

Tampa Division because a substantial part of the events giving rise to this claim occurred in this

Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                            PARTIES

        3.     Plaintiff, LAURIA KNIGHT, is a resident of Clearwater, Pinellas County, Florida.

        4.     Defendant, ALLEGIANT AIR LLC, is a foreign corporation, licensed and

authorized to conduct business in the State of Florida and doing business within this Judicial

District.

        5.     Defendant, ALLEGIANT AIR LLC, is an employer as defined by the laws under

which this action is brought and employs the required number of employees.
 Case 8:19-cv-02872-JSM-SPF Document 1 Filed 11/21/19 Page 2 of 13 PageID 2



                                              FACTS

        6.      On or about September 7, 2015, Plaintiff, an African American female, began her

employment with Defendant, ALLEGIANT AIR LLC, as a Customer Service Agent.

        7.      In mid-2018, Defendant hired Mr. Edward Toon to serve as the General Manager.

Plaintiff originally had no issues with Mr. Toon. In August 2018, however, a flight went out late

and she was called to Mr. Toon’s office. At that meeting, Mr. Toon blamed Plaintiff for the late

flight, and yelled at Plaintiff so loudly that it was overheard by co-workers.

        8.      Following that meeting, an assistant manager who saw Plaintiff upset suggested

that she contact the Human Resource department, which Plaintiff did.

        9.      Plaintiff spoke with Ms. Anna Mortimer in Human Resources, who set up a call

with herself, Plaintiff, and Mr. Toon. On that call, Plaintiff objected to the way Mr. Toon had

addressed her in the prior meeting. He responded that she brought that on herself, and again

brought up the late flight. When Plaintiff tried to respond and communicate her concerns, they

accused her of being “aggressive” and “uncooperative.”

        10.     On or around August 15, 2018, Plaintiff lodged a complaint pertaining to the

inappropriate conduct of intimidation and harassment by Mr. Toon and Ms. Mortimer.

        11.     During this time, Plaintiff had been on light duty in connection with issues resulting

from a car crash. On or around August 16, 2018, however, Defendant terminated Plaintiff’s light

duty status.

        12.     On or about August 18, 2018, Mr. Toon sent Plaintiff home without pay for three

(3) days and told that her doctor needed to resubmit medical forms for light duty indicating her

restrictions.

        13.     On or about August 22, 2018, Plaintiff was offered a light duty assignment to lobby
 Case 8:19-cv-02872-JSM-SPF Document 1 Filed 11/21/19 Page 3 of 13 PageID 3



assist only. Eventually, however, Defendant stopped assigning Plaintiff any shifts.

       14.     On or about September 28, 2018, after Plaintiff sent a follow up email to see when

she would be assigned shifts to work. In response, Plaintiff received a resignation offer via email

from Adriana Ramirez in Human Resources. Plaintiff, however, had no desire to resign.

       15.     On or around September 29, 2018, Plaintiff learned that Mr. Toon had emailed her

coworkers stating that Plaintiff was terminated and that her badge was disabled.

       16.     On or about October 1, 2018, Plaintiff was placed on a forced Leave of Absence.

       17.     Throughout this time, Plaintiff had sought available shifts to fill, but Defendant told

her there were no shifts available.

       18.     Plaintiff has been subjected to different terms and conditions than other employees

outside her protected status. For example, Stacy (last name unknown), a white female employee

of Defendant, was placed on medical leave for a year and returned to work in a light duty position.

Defendant, however, has not allowed Plaintiff to resume light duty work.

       19.     To date, Plaintiff’s request for an ADA accommodation to work light duty has not

been approved and Plaintiff has not been scheduled to return to work.

                                        COUNT I
                           TITLE VII - RACE DISCRIMINATION

       20.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

paragraphs 1 through 19.

       21.     Plaintiff is a member of a protected class under Title VII.

       22.     By the conduct described above, Defendant engaged in unlawful employment

practices and discriminated against Plaintiff on account of her race in violation of Title VII of the

Civil Rights Act.

       23.     Defendant knew, or should have known of the discrimination.
 Case 8:19-cv-02872-JSM-SPF Document 1 Filed 11/21/19 Page 4 of 13 PageID 4



       24.        As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

continues to suffer the following damages:

                  a.     Back pay and benefits;

                  b.     Interest on back pay and benefits;

                  c.     Front pay and benefits;

                  d.     Compensatory damages for emotional pain and suffering;

                  e.     Punitive damages;

                  f.     For costs and attorney’s fees;

                  g.     Injunctive relief;

                  h.     For any other relief this Court deems just and equitable.


       WHEREFORE, Plaintiff, LAURIA KNIGHT, demands a trial by jury and judgment

against Defendant, ALLEGIANT AIR LLC, for damages as described above, and for such other

and further relief to which Plaintiff may be justly entitled.

                                           COUNT II
                                    TITLE VII - RETALIATION

       25.        Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

paragraphs 1 through 19.

       26.        Plaintiff suffered an adverse employment action for opposing an employment

practice made unlawful by Title VII.

       27.        The above described acts of retaliation constitute a violation of Title VII, 42 U.S.C.

§ 2000, et seq.

       28.        As a result of Defendant’s unlawful retaliation, Plaintiff has suffered and will to

continue to suffer damages, including, but not limited to, the following:
 Case 8:19-cv-02872-JSM-SPF Document 1 Filed 11/21/19 Page 5 of 13 PageID 5



               a.      Back pay and benefits;

               b.      Interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Interest on front pay and benefits;

               e.      Compensatory damages, including those for emotional pain and suffering;

               f.      Punitive damages;

               g.      Injunctive relief;

               h.      Attorney’s fees and costs; and

               i.      All such other relief/damages to which Plaintiff is entitled.

       WHEREFORE, Plaintiff, LAURIA KNIGHT, demands a trial by jury and judgment

against Defendant, ALLEGIANT AIR LLC, for damages as described above, and for such other

and further relief to which Plaintiff may be justly entitled.

                                           COUNT III
                              42 U.S.C. § 1981 DISCRIMINATION

       29.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

paragraphs 1 through 19.

       30.     Plaintiff is a black female.

       31.     By the conduct described above, Defendant engaged in unlawful employment

practices and discriminated against Plaintiff on account of her race in violation of 42 U.S.C. §

1981, for which Defendant is liable.

       32.     Defendant knew, or should have known of the discrimination.

       33.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

continues to suffer the following damages:

               a.      Back pay and benefits;
 Case 8:19-cv-02872-JSM-SPF Document 1 Filed 11/21/19 Page 6 of 13 PageID 6



               b.      Interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages for emotion pain and suffering;

               e.      Punitive damages;

               f.      For costs and attorney’s fees;

               g.      Injunctive relief;

               h.      For any other relief this Court deems just and equitable.

       WHEREFORE, Plaintiff, LAURIA KNIGHT, demands a trial by jury and judgment

against Defendant, ALLEGIANT AIR LLC, for damages as described above, and for such other

and further relief to which Plaintiff may be justly entitled.

                                           COUNT IV
                                42 U.S.C. § 1981 RETALIATION

       34.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

paragraphs 1 through 19.

       35.     Plaintiff suffered an adverse employment action for opposing an employment

practice made unlawful by 42 U.S.C. § 1981.

       36.     The above described acts of retaliation constitute a violation of 42 U.S.C. § 1981.

       37.     As a result of Defendant’s unlawful retaliation, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

               a.      Back pay and benefits;

               b.      Interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Prejudgment and post-judgment interest;
 Case 8:19-cv-02872-JSM-SPF Document 1 Filed 11/21/19 Page 7 of 13 PageID 7



               e.      Compensatory damages for emotional pain and suffering;

               f.      Punitive damages;

               g.      Injunctive relief;

               h.      Reasonable attorneys’ fees and costs;

               i.      Any other relief this Court deems just and equitable.

       WHEREFORE, Plaintiff, LAURIA KNIGHT, demands judgment against the Defendant,

ALLEGIANT AIR LLC, in the form of economic damages, including back pay and the value of

any lost benefits and seniority rights, plus prejudgment and post-judgment interest, reinstatement,

front pay, damages for emotional distress, humiliation, embarrassment and inconvenience,

punitive damages, reasonable attorneys’ fees, expert fees, costs, and any other such relief that the

Court deems just and proper.

                               COUNT V
          AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008 –
                      DISABILITY DISCRIMINATION

       38.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

paragraphs 1 through 19.

       39.     Plaintiff is an individual entitled to protection under the Americans with Disabilities

Act Amendments of 2008 (“ADAAA”) and was an employee within the meaning of the ADAAA.

       40.     Plaintiff is a qualified individual with a disability within the meaning of the

ADAAA, because Plaintiff, with a reasonable accommodation, could perform the essential

functions of her job with Defendant.

       41.     By the conduct described above, Defendant engaged in unlawful employment

practices in violation of the ADAAA, took adverse employment actions against Plaintiff, and
 Case 8:19-cv-02872-JSM-SPF Document 1 Filed 11/21/19 Page 8 of 13 PageID 8



discriminated against Plaintiff because of her disability, record of a disability and/or perceived

disability.

        42.     Defendant failed to provide Plaintiff with a reasonable accommodation and

terminated her on the basis of her disability, record of a disability and/or perceived disability.

        43.     The above described acts of disability discrimination constitute a violation of the

ADAAA for which Defendant is liable.

        44.     Defendant’s unlawful and discriminatory employment practices toward Plaintiff

was intentional.

        45.     As a direct and proximate result of Defendant’s violations of the ADAAA, Plaintiff

has suffered and continues to suffer damages.

        WHEREFORE, Plaintiff, LAURIA KNIGHT, prays for judgment against Defendant,

ALLEGIANT AIR LLC, and for the following damages:

                a.     Back pay and benefits;

                b.     Prejudgment interest on back pay and benefits;

                c.     Front pay and benefits;

                d.     Compensatory damages, including damages for mental anguish, loss of

                       dignity, and other intangible injuries;

                e.     Punitive damages;

                f.     Attorney’s fees and costs; and

                g.     For any other relief this Court deems just and equitable.

                                    COUNT VI
              AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008
                           (“ADAAA”) RETALIATION

        46.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in
 Case 8:19-cv-02872-JSM-SPF Document 1 Filed 11/21/19 Page 9 of 13 PageID 9



paragraphs 1 through 19.

       47.     Plaintiff suffered an adverse employment action (termination) for opposing an

employment practice for opposing Defendant’s discriminatory treatment of her and for requesting

an accommodation, which action is unlawful pursuant to the ADAAA, 42 U.S.C. § 12112, et seq.

       48.     The above described acts constitute retaliation, in violation of the ADAAA.

       49.     As a result of Defendant’s unlawful retaliation, Plaintiff has suffered and continues

to suffer damages, including, but not limited to, the following:

               a.      Back pay and benefits;

               b.      Interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages;

               e.      Pecuniary and non-pecuniary losses;

               f.      Attorney’s fees and costs; and

               g.      For any other relief this Court deems just and equitable.

       WHEREFORE, Plaintiff, LAURIA KNIGHT, prays for judgment against Defendant,

ALLEGIANT AIR LLC, and for the following damages:

               a.      Back pay and benefits;

               b.      Prejudgment interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages, including damages for mental anguish, loss of

                       dignity, and other intangible injuries;

               e.      Punitive damages;

               f.      Attorney’s fees and costs; and
Case 8:19-cv-02872-JSM-SPF Document 1 Filed 11/21/19 Page 10 of 13 PageID 10



               g.      For any other relief this Court deems just and equitable.

                                 COUNT VII
               FLORIDA CIVIL RIGHTS ACT - RACE DISCRIMINATION

       50.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

paragraphs 1 through 19.

       51.     Plaintiff is a member of a protected class under the Florida Civil Rights Act.

       52.     By the conduct described above, Defendant engaged in unlawful employment

practices and discriminated against Plaintiff on account of her race in violation of the Florida Civil

Rights Act.

       53.     Defendant knew, or should have known of the discrimination.

       54.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

continues to suffer the following damages:

               a.      Back pay and benefits;

               b.      Interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages for emotional pain and suffering;

               e.      Punitive damages;

               f.      For costs and attorney’s fees;

               g.      Injunctive relief;

               h.      For any other relief this Court deems just and equitable.

       WHEREFORE, Plaintiff, LAURIA KNIGHT, demands a trial by jury and judgment

against Defendant, ALLEGIANT AIR LLC, for damages as described above, and for such other

and further relief to which Plaintiff may be justly entitled.
Case 8:19-cv-02872-JSM-SPF Document 1 Filed 11/21/19 Page 11 of 13 PageID 11



                              COUNT VIII
     FLORIDA CIVIL RIGHTS ACT (“FCRA”) – DISABILITY DISCRIMINATION

       55.    Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

paragraphs 1 through 19.

       56.     As described above, Plaintiff has a disability, and/or the Defendant perceived her

to have a disability as defined by Florida Civil Rights Act (“FCRA”), Section 760.01, et seq.,

Florida Statutes.

       57.     By the conduct described above, Defendant engaged in unlawful employment

practices in violation of the FCRA, took adverse employment actions against Plaintiff and

discriminated against Plaintiff because of her disability and/or perceived disability.

       58.     Plaintiff requested and was denied a reasonable accommodation.

       59.     As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues

to suffer damages, including, but not limited to, the following:

               a.      Back pay and benefits;

               b.      Interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages, including damages for mental anguish, loss of

                       dignity, and other intangible injuries;

               e.      Pecuniary and non-pecuniary losses;

               f.      Attorney’s fees and costs; and

               g.      For any other relief this Court deems just and equitable.

       WHEREFORE, Plaintiff, LAURIA KNIGHT, demands a trial by jury and judgment

against Defendant, ALLEGIANT AIR LLC, for damages as described above, and for such other

and further relief to which Plaintiff may be justly entitled.
Case 8:19-cv-02872-JSM-SPF Document 1 Filed 11/21/19 Page 12 of 13 PageID 12



                                  COUNT IX
               FLORIDA CIVIL RIGHTS ACT (“FCRA”) – RETALIATION

       60.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

paragraphs 1 through 19.

       61.     As described above, Plaintiff suffered an adverse employment action (termination)

for opposing Defendant’s discriminatory treatment of her, which action is unlawful pursuant to

Florida Civil Rights Act (“FCRA”), Section 760.01, et seq., Florida Statutes.

       62.     The above-described acts of retaliation constitute a violation of Florida Statutes

Chapter 760 for which Defendant is liable.

       63.     As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues

to suffer damages, including, but not limited to, the following:

               a.      Back pay and benefits;

               b.      Interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages;

               e.      Pecuniary and non-pecuniary losses;

               f.      Costs and attorney’s fees;

               g.      For any other relief this Court deems just and equitable.

       WHEREFORE, Plaintiff, LAURIA KNIGHT, demands a trial by jury and judgment

against Defendant, ALLEGIANT AIR LLC, for damages as described above, and for such other

and further relief to which Plaintiff may be justly entitled.

                                 DEMAND FOR JURY TRIAL

       64.     Plaintiff, LAURIA KNIGHT, demands a trial by jury on all issues so triable.
Case 8:19-cv-02872-JSM-SPF Document 1 Filed 11/21/19 Page 13 of 13 PageID 13



DATED this 21st day of November, 2019.

                                         FLORIN GRAY BOUZAS OWENS, LLC.

                                         /s/ Scott L. Terry
                                         SCOTT L. TERRY, ESQUIRE
                                         Florida Bar No.: 77105
                                         scott@fgbolaw.com
                                         WOLFGANG M. FLORIN, ESQUIRE
                                         Florida Bar No.: 907804
                                         wolfgang@fgbolaw.com
                                         16524 Pointe Village Dr.
                                         Suite 100
                                         Lutz, Florida 33558
                                         (727) 254-5255; (727) 483-7942 (fax)
                                         Trial Attorneys for Plaintiff
